Citation Nr: 0834670	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic sinusitis.

2.  Entitlement to an initial compensable rating for stress 
incontinence, prior to November 21, 2006.

3.  Entitlement to a rating in excess of 20 percent for 
stress incontinence, since November 21, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection for 
sinusitis and stress incontinence.  The veteran appealed the 
initial ratings assigned to these disabilities.  During the 
course of the appeal, an increased rating was granted for 
incontinence, effective in November 2006.  Because a claimant 
is presumed to be seeking the maximum benefit allowable by 
law, the rating both prior to and after the increase remains 
in appellate status.  The issues have been recharacterized to 
reflect that.  

The veteran appeared before a Decision Review Officer at the 
RO in October 2003 to present testimony on the issues on 
appeal.  The hearing transcript has been associated with the 
claims file.  Additionally, the veteran submitted additional 
evidence since the last (April 2008) supplemental statement 
of the case.  In September 2008, her representative waived RO 
consideration of that evidence.  


FINDINGS OF FACT

1.  The veteran's sinusitis is manifested by less than six 
non-incapacitating episodes per year with tenderness, 
headache pain, and occasional crusting

2.  There is no evidence that at any time during the 
appellate period the veteran has had sinus infections or 
other incapacitating episodes requiring the use of 
antibiotics due to her sinusitis.  Nor has purulent discharge 
been noted on any occasion.  She has not undergone repeated 
surgeries for this disability.  

3.  Prior to March 18, 2008, the veteran's stress 
incontinence has required the use of absorbent materials that 
must be changed two to four times per day, with daytime 
voiding intervals between one to two hours and awakening to 
void at night three to four times.

4.  Since March 18, 2008, the veteran's treating physician 
has recommended a surgical sling to control her stress 
incontinence, due to her need for the use of absorbent 
materials that must be changed six to seven times per day.  

5.  The evidence does not demonstrate that the veteran has 
had any obstructive voiding problems at any time during the 
appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sinusitis are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6513 (2007).

2.  Prior to March 18, 2008, the criteria for a 40 percent 
rating for stress incontinence are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.115a, 4.115b, Diagnostic Code 7542 (2007).

3.  Since March 18, 2008, the criteria for a 60 percent 
rating for stress incontinence are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.115a, 4.115b, Diagnostic Code 7542 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  Upon 
her separation from service in December 2002, the veteran 
brought her claims for service connection, which were 
subsequently granted in January 2003.  The veteran appealed 
the initial rating assigned.  In cases such as this, where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Such prejudice has not been alleged here.  
Regardless, in a letter dated in December 2003, the AOJ 
notified the veteran that she must show that her disability 
has gotten worse.  In May 2007, she was further notified of 
the process by which disability ratings are determined.  This 
correspondence indicated that evaluations are based on the 
ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of her disabilities and essentially the effect that 
any worsening of the disabilities has had on her employment 
and daily life.  It specifically listed examples of such 
evidence, such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements. The veteran was 
given the opportunity to submit additional information.

In the April 2008 supplemental statement of the case, the 
claim subsequently was readjudicated.  After that time, the 
veteran provided additional information and evidence, 
including lay statements, a statement from her employer, and 
additional outpatient clinical records.  Her representative 
waived RO consideration of the incoming evidence and it has 
been associated with her file.  In sum, the evidence shows 
that the veteran has been adequately notified of the 
information and evidence necessary to substantiate her claims 
for higher ratings and has demonstrated actual knowledge of 
the requirements for proving her claims.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims.  The duty 
to assist has been fulfilled.

Disability Evaluations

The veteran seeks higher disability evaluations for her 
service-connected sinusitis and stress incontinence.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999). 
Sinusitis

Service connection was established for chronic sinusitis by 
rating decision in January 2003 and was evaluated as 10 
percent disabling under 38 C.F.R. § 4.97, DC 6513.  The 
veteran contends that she has constant symptoms that warrant 
the highest rating available. 

Under the applicable criteria, a 10 percent rating is 
warranted for chronic maxillary sinusitis, with one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An "incapacitating episode" is 
defined in the note following the criteria as one that 
requires bed rest and treatment by a physician.  

The next higher, 30 percent,  rating is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  The maximum 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis or, near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. §4.97; Diagnostic Code 6513 
(2007).

The veteran underwent three VA examinations during the course 
of the appellate period.  Concurrent VA outpatient clinical 
records from Iowa and Oklahoma, dating from May 2003 to April 
2008, are also of record.  Additionally, she submitted 
private treatment records from October 2002, November 2003 to 
January 2004, and December 2006.  Numerous personal 
statements from the veteran, her friend, and her employer 
have also been reviewed.  Based on a thorough review of this 
evidence, her service-connected sinusitis does not warrant a 
higher evaluation.  

When the veteran separated from service, she underwent a 
comprehensive VA examination.  The December 2002 report shows 
that she had subjective complaints of post-nasal drip.  
Objective examination revealed no tenderness or purulent 
discharge.  There was no history noted of sinus infections or 
the use of antibiotics.  

In April 2004, the veteran underwent an additional VA 
examination.  At that time, she confirmed that the only time 
antibiotics were required was during service, and further 
confirmed that she had had no problems since.  There was no 
discharge or tenderness found on exam.  However, a concurrent 
x-ray did confirm chronic sinusitis.  Following this exam, in 
August 2004, the veteran submitted her substantive appeal and 
contended that she actually has constant sinusitis, with 
headaches, pain, and tenderness.  She also claimed near 
constant formation of small crusting pieces blocking her 
nasal passages.  

Outpatient clinical records show that in October 2004, the 
veteran was placed on a corticosteroid nasal spray to help 
control her post-nasal drip symptoms.  No mention was made of 
crusting or pain.  In a December 2004 follow up note, she was 
noted to be free of discharge, purulent or otherwise.  
Allergy testing in January 2005 confirmed that her symptoms 
were not an allergic reaction to anything.  Examination of 
her sinuses at that time revealed no crusting.  

The veteran underwent additional VA examination in March 
2008.  She again reported constant pain and pressure, with 
chronic crusting.  She also indicated that she had five to 
six sinus infections per year requiring antibiotics.  These 
statements, however, are not supported by the record.  The 
outpatient clinical records from January 2005 to the date of 
this exam are silent for treatment of the veteran's 
sinusitis.  Of note, there is no showing of sinus infections 
requiring antibiotic treatment at any time during the appeal.  
In May 2007, the veteran was hospitalized for observation 
because she had a fever.  One of the possible diagnoses noted 
was a sinus infection.  She was placed on antibiotics at that 
time.  However, the diagnosis of sinus infection was later 
ruled out, and a diagnosis of pneumonia was confirmed 
instead.

Objective examination of the veteran's sinuses in March 2008 
revealed a small amount of crusting.  There was no purulent 
discharge, nor post-nasal drainage appreciated on exam.  
Concurrent x-ray confirmed the diagnosis of subacute 
sinusitis.

This evidence on the whole does not demonstrate a disability 
picture that more nearly approximates the higher evaluations.  
While the veteran describes her symptoms in the official 
context of her substantive appeal and most recent VA 
examination as meeting the requirements for the highest 
rating, these statements are not credible in light of the 
actual treatment records which are contradictory.  There is 
no evidence of antibiotic treatment for sinus infections; 
therefore, there have been no incapacitating episodes.  Nor 
is there evidence of near constant symptomatology, which if 
true would be noted in the extensive medical record.  She has 
not undergone any surgery since that conducted in service, 
which formed the basis of the grant of service connection.  
Instead, the veteran has had non-incapacitating episodes in 
which she experiences pain and crusting, which have averaged 
less than six in number per year over the course of the 
appellate period.  These symptoms warrant the currently 
assigned 10 percent rating and no higher. 

As the relevant symptoms of the veteran's sinusitis have 
remained stable throughout the course of the appeal, staged 
ratings are not appropriate.  See Fenderson v. West, supra.  
The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  A rating in excess of 10 percent 
for sinusitis is not warranted.

Stress Incontinence

The veteran seeks a higher rating for her service-connected 
stress incontinence.  The disability is rated by analogy to a 
neurogenic bladder under 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7542.  That code directs 
that the disability be rated based on voiding dysfunction, 
which in turn considers urine leakage, frequency, or 
obstructive voiding.  As the evidence does not show, nor does 
the veteran allege, any obstructive voiding issues, those 
criteria are not further discussed.  

Under the urine leakage criteria, the minimum 20 percent 
evaluation requires the wearing of absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
evaluation contemplates requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  The 
maximum 60 percent rating contemplates requiring the wearing 
an appliance or absorbent materials which must be changed 
more than 4 times per day.  

Under urinary frequency, a 10 percent rating is warranted for 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.   A 20 percent rating 
is warranted for daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
40 percent rating is warranted for daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.

Currently, the veteran's disability is rated noncompensable 
prior to November 2006.  A 20 percent rating has been 
assigned thereafter.  As will be shown below, the evidence 
supports higher ratings.  Specifically, prior to April 2008, 
a 40 percent rating is warranted.  From that time forward, 
the maximum 60 percent rating is warranted.  Each rating is 
established under the criteria for leakage symptoms. 

In the veteran's December 2002 general medical examination, 
she reported that she did not use absorbent materials; 
however, she did require a change of undergarments frequently 
during the day.  More specific quantification was not offered 
at that time.  Similarly, a genitourinary examination was 
conducted in March 2003 and noted that the veteran was having 
leakage with coughing and other like provocation, requiring 
the use of "constant" pads.  The number of changes was not 
noted.

The veteran underwent additional VA examination in April 
2004, at which time she had come to require the use of 
absorbent materials throughout her day, changing at least two 
to three times.  Coughing and sneezing caused leakage, though 
sometimes it was unprovoked.  Outpatient clinical records 
include increasing levels of complaint leading up to a 
November 2006 urology consult, in which the veteran reported 
having to void every two to three hours during the day, and 
that if she did not do so, it would result in leakage.

These symptoms more nearly approximate those contemplated by 
the 40 percent evaluation for urine leakage.  That rating 
considers the use of absorbent materials which must be 
changed two to four times per day.  The evidence, including 
both the medical and the veteran's own statements on the 
subject, support a finding that she needs to use such 
materials consistently throughout the day, and change them 
more than twice.  The evidence does not show, however, that 
she must change the materials more than four times per day.  

The veteran's symptoms appear to have remained stable at that 
level until March 18, 2008.  On that date, the veteran 
reported to a VA examiner that she was now having to change 
her absorbent materials six to seven times per day.  She was 
referred to urology for a consultation on this increase in 
symptomatology.  That consult led to further testing, 
particularly a May 2008 cytology.  On the basis of the 
results, the urologist recommended a surgical procedure to 
curb her significant leakage symptoms.  Specifically, the 
veteran was noted to be a good candidate for a sling 
procedure.  Because the veteran was traveling within the 
short term, a date was not set for the surgery.  

Outpatient clinical records since May 2008 have not been 
associated with the claims file; however, that the veteran 
reported to her urologist that she was changing her pads more 
than four times per day, and because a surgical procedure was 
recommended given the severity of her symptoms, this 
disability picture more nearly approximates that contemplated 
by the maximum 60 percent rating.  Because the symptoms were 
first reported in March 2008, that is the appropriate date on 
which the increase is to take effect. 

In sum, based on the facts found during the appeal, staged 
ratings have been established.  The evidence warrants a 40 
percent evaluation for the veteran's incontinence prior to 
March 2008, and a 60 percent thereafter. 

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic sinusitis is denied.

Entitlement to a 40 percent rating for stress incontinence, 
prior to March 18, 2008, is granted, subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to a 60 percent rating for stress incontinence, 
since March 18, 2008, is granted, subject to regulations 
applicable to the payment of monetary benefits.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


